United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2554
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Fray Moreno-Ramirez,                     *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 5, 2009
                                 Filed: October 23, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Fray Moreno-Ramirez pleaded guilty to one count of conspiracy to distribute
500 grams or more of a methamphetamine mixture, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A) and 846, and two counts of distribution of 50 grams or more
of a methamphetamine mixture, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B). The
district court1 sentenced him to the statutory minimum of 120 months in prison and
5 years of supervised release. His counsel has filed a brief under Anders v. California,



      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
386 U.S. 738 (1967), seeking permission to withdraw and arguing that the sentence
is unreasonable.

       We conclude that Moreno-Ramirez’s sentence is not unreasonable. See United
States v. Wadena, 470 F.3d 735, 737 (8th Cir. 2006) (standard of review); United
States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (only authority for district court
to depart from statutory minimum sentence is found in 18 U.S.C. § 3553(e) and (f),
which apply only when government makes motion for substantial assistance or
defendant qualifies for safety-valve relief). After reviewing the record independently
under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues.
Accordingly, we affirm, and we grant counsel’s motion to withdraw on condition that
counsel inform Moreno-Ramirez about the procedures for filing petitions for rehearing
and for certiorari.
                        ______________________________




                                          -2-